DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Chinese Patent Application No. CN 201910100290, filed on January 31, 2019.

Response to Amendment
The amendments filed on October 14, 2021 have been entered.
Claims 1-7 have been amended.

                                                          Response to Arguments
Applicant’s arguments filed on October 14, 2021 have been considered but are moot in view of the new grounds in the current rejection. 

Claim Objections
Claims 2, 4, 5, and 7 are objected to because they recite an acronym that are not defined within the claims. The acronym is: SDP.

      
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maeng et al. (Pub. No. US 2012/0182920), hereinafter Maeng, in view of Aleixo Dinis Lopes et al. (Pub. No. US 2015/0022619), hereinafter Aleixo Dinis Lopes.   

Claim 1. 	Maeng discloses a method for sharing auxiliary stream on a phone, comprising: 
binding a first phone and a first terminal (Parag. [0067]; (The art teaches that the first mobile communication terminal (i.e., first phone) searches for a telephony device of the home network to which the first mobile communication terminal currently belongs. The telephony device may be a first television 600 (i.e., first terminal). See also Fig. 11 as the first phone (300) is associated with the first terminal (600))) and binding a second phone and a second terminal (Parag. [0075]; (The art teaches that the second mobile communication terminal (i.e., first phone) searches for a device within the home network. The found device connected to the home network may be, for example, a second television 700 (i.e., second terminal). See also Fig. 11 as the second phone (400) is associated with the second terminal (700)));  
establishing an audio communication between the first phone and the second phone (Parag. [0027], Parag. [0125], and Fig. 11 (1301); (The art teaches that the first mobile communication terminal (i.e., first phone) and the second mobile communication terminal (i.e., ; 
obtaining address information of the first terminal itself and adding the address information of the first terminal itself in a session signaling, by the first terminal; sending a request to the second phone upon receiving the session signaling that is sent from the first terminal by the first phone (Parag. [0027], Parag. [0126-0127], Fig. 11; (The art teaches when the initialization process for the home network telephony service is completed, the first mobile communication terminal (i.e., first phone) acquires an SIP URI address from one network device, i.e., the first television 600 (i.e., first terminal). The first mobile communication terminal transfers the SIP URI address of the first television 600 to the second mobile communication terminal by using the short message for performing the home network telephony service)); 
sending, by the second phone, the session signaling comprising the address information of the first terminal itself to the second terminal upon receiving the request (Parag. [0027], Parag. [0130], and Fig. 11 (1315); (The art teaches that the second mobile communication terminal (i.e., second phone) transmits a call connection waiting request message to the second television in step 1315. The call connection waiting request message includes a value of a cookie for waiting of the received call connection. In Fig. 11, the step 1315 shows that the message includes TV1’s SIP URI (i.e.. the address information of the first terminal)));  
obtaining address information of the second terminal itself, adding the address information of the second terminal itself in a session signaling, and sending the session signaling comprising address information of the second terminal itself to the second phone, by the second terminal (Parag. [0027], Parag. [0129], Parag. [0132], and Fig. 11; (The art teaches that the second mobile communication terminal (i.e., second phone) acquires the SIP URI address from a device, i.e., the second television 700 (i.e., second terminal), to perform the home network telephony service according to an input of a user in steps 1311 (getTelephonyidentity) and 1313 (TV2’s SIP URI address) i.e., being sent to the second phone));  
sending, by the second phone, information with the session signaling comprising the address information of the second terminal itself to the first phone (Parag. [0027], Parag. [0132], and Fig. 11; (The art teaches that the second mobile communication terminal (i.e., second phone) responds indicating that an environment setting for providing the home network telephony service has been completed to the first mobile communication terminal (i.e., first phone) in step 1319. A response message includes the SIP URI address of the second television 700 (i.e., second terminal)));  
sending the session signaling that is sent from the second terminal to the first terminal upon receiving the information with the session signaling comprising address information of the second terminal itself that is sent from the second terminal, which is sent from the second phone, by the first phone (Parag. [0027], Parag. [0132-0133], and Fig. 11; (The art teaches that the second mobile communication terminal (i.e., second phone) responds indicating that an environment setting for providing the home network telephony service has been completed to the first mobile communication terminal (i.e., first phone) in step 1319. A response message includes the SIP URI address of the second television 700 (i.e., second terminal). Accordingly, the first mobile communication terminal (i.e., first phone) transmits a call initiation request message to the first television 600 (i.e., first terminal) according to the home network telephone service in step 1321. The call initiation request message includes the SIP URI address of the second television 700 (i.e., second terminal), a type of call, and the value of the cookie for the call connection waiting of step 1315))); and 
initiating data interaction between the first terminal and the second terminal, so as to achieve transmission of auxiliary stream between the first terminal and the second terminal (Parag. [0134] and Fig. 11 (1325); (The art teaches that the first television 600 (i.e., first terminal) makes a request for a call connection to the second television 700 (i.e., second terminal) according to the home network telephony service in step 1325 (call initiation))).  
Maeng doesn’t explicitly disclose that the request is a proxy request and the information is proxy information.
However, Aleixo Dinis Lopes discloses that the request is a proxy request and the information is proxy information (Parag. [0076]; (The art teaches that the standardized SIP and SDP protocols provide an application-layer control (signaling) protocol for creating, modifying, and terminating sessions with one or more participants. These sessions include Internet telephone 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Maeng to incorporate the teaching of Aleixo Dinis Lopes. This would be convenient to help route requests to the user's current location, authenticate and authorize users for services, implement provider call-routing policies, and provide features to users (Parag. [0076]).
 
Claim 2. 	Maeng in view of Aleixo Dinis Lopes discloses the method of claim 1, 
Maeng further discloses wherein the obtaining address information of the first terminal itself and adding the address information of the first terminal itself in a session signaling, by the first terminal and sending a request to the second phone upon receiving the session signaling that is sent from the first terminal by the first phone comprise: obtaining address information of the first terminal itself to establish a protocol which is sent to the first phone by a signaling; and sending an auxiliary stream protocol proxy of the first terminal to the second phone by the first phone via the session signaling (Parag. [0027], Parag. [0126-0127], Fig. 11; (The art teaches when the initialization process for the home network telephony service is completed, the first mobile communication terminal (i.e., first phone) acquires an SIP URI address from one network device, i.e., the first television 600 (i.e., first terminal). The first mobile communication terminal transfers the SIP URI address of the first television 600 to the second mobile communication terminal by using the short message for performing the home network telephony service)).  
Maeng doesn’t explicitly disclose that the request is a proxy request; the protocol is the SDP, and the signaling is an INVITE signaling.
However, Aleixo Dinis Lopes discloses that the request is a proxy request; the protocol is the SDP, and the signaling is an INVITE signaling (Parag. [0076]; (The art teaches that the 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Maeng to incorporate the teaching of Aleixo Dinis Lopes. This would be convenient to help route requests to the user's current location, authenticate and authorize users for services, implement provider call-routing policies, and provide features to users (Parag. [0076]).

Claim 3. 	Maeng in view of Aleixo Dinis Lopes discloses the method of claim 2, 
Maeng doesn’t explicitly disclose wherein the session signaling used by the first phone comprises an INFO signaling or the INVITE signaling.  
However, Aleixo Dinis Lopes discloses wherein the session signaling used by the first phone comprises an INFO signaling or the INVITE signaling (Parag. [0076]; (The art teaches that the standardized SIP and SDP protocols provide an application-layer control (signaling) protocol for creating, modifying, and terminating sessions with one or more participants. These sessions include Internet telephone calls, multimedia distribution, and multimedia conferences. SIP invitations (i.e.. SIP INVITE) used to create sessions carry session descriptions through SDP that allow participants to negotiate on a set of compatible media types. SIP makes use of elements called proxy servers to help route requests to the user's current location, authenticate and authorize users for services, implement provider call-routing policies, and provide features to users. SIP also provides a registration function that allows users to upload their current locations for use by proxy servers such the Communications Server)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Maeng to incorporate the teaching of Aleixo Dinis .  

Claim 4. 	Maeng in view of Aleixo Dinis Lopes discloses the method of claim 3, 
Maeng further discloses wherein sending the auxiliary stream protocol proxy of the first terminal to the second phone by the first phone via the session signaling comprises: serving audio address information in the protocol as the address information of the first phone itself and serving a video address as the address information of the first terminal when using an invitation (Parag. [0027], Parag. [0126-0127], Parag. [0152], Fig. 11; (The art teaches when the initialization process for the home network telephony service is completed, the first mobile communication terminal (i.e., first phone) acquires an SIP URI address from one network device, i.e., the first television 600 (i.e., first terminal). The first mobile communication terminal transfers the SIP URI address of the first television 600 to the second mobile communication terminal by using the short message for performing the home network telephony service. Further, the art teaches that a call initiation request message including the SIP URI address of the first television 600 is a message for making a request for an environment setting for the provision of the home network telephony service, and includes information regarding a call type. Further, the call initiation request message includes a call connection waiting request according to the third embodiment of the present invention. The information on the call type includes set-up information on the call established by the home network telephony service. For example, the information on the call type includes a quality of audio and a resolution of video configuring the call provided by the home network telephony service)).  
Maeng doesn’t explicitly disclose that the protocol is the SDP, and the invitation is INVITE proxy.
However, Aleixo Dinis Lopes discloses that the protocol is the SDP, and the invitation is INVITE proxy (Parag. [0076]; (The art teaches that the standardized SIP and SDP protocols provide an application-layer control (signaling) protocol for creating, modifying, and terminating sessions with one or more participants. These sessions include Internet telephone calls, multimedia distribution, and multimedia conferences. SIP invitations (i.e.. SIP INVITE) used to create sessions carry session descriptions through SDP that allow participants to negotiate on a 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Maeng to incorporate the teaching of Aleixo Dinis Lopes. This would be convenient to help route requests to the user's current location, authenticate and authorize users for services, implement provider call-routing policies, and provide features to users (Parag. [0076]). 

Claim 8. 	Maeng in view of Aleixo Dinis Lopes discloses the method of claim 1,  
Maeng further discloses wherein the first phone is an audio phone or a video phone, and the second phone is an audio phone or a video phone (Parag. [0027] and Fig. 11 (Elements 300 and 400); (The art teaches providing a home network telephony service, in which a first mobile communication terminal (i.e., first phone) having a phone call connection with a second mobile communication terminal (i.e., second phone) provides a phone communication service)). 






Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maeng et al. (Pub. No. US 2012/0182920), hereinafter Maeng, in view of Aleixo Dinis Lopes et al. (Pub. No. US 2015/0022619), hereinafter Aleixo Dinis Lopes, and in view of Nakamura (Pub. No. US 2014/0143314).

Claim 5. 	Maeng in view of Aleixo Dinis Lopes discloses the method of claim 2,  
wherein the sending, by the second phone, the session signaling comprising the address information of the first terminal itself to the second terminal upon receiving the proxy request (Parag. [0027], Parag. [0130], and Fig. 11 (1315); (The art teaches that the second mobile communication terminal (i.e., second phone) transmits a call connection waiting request message to the second television in step 1315. The call connection waiting request message includes a value of a cookie for waiting of the received call connection. In Fig. 11, the step 1315 shows that the message includes TV1’s SIP URI (i.e.. the address information of the first terminal))); obtaining address information of the second terminal, adding the address information of the second terminal itself in a session signaling, and sending the session signaling comprising address information of the second terminal itself to the second phone, by the second terminal (Parag. [0027], Parag. [0129], Parag. [0132], and Fig. 11; (The art teaches that the second mobile communication terminal (i.e., second phone) acquires the SIP URI address from a device, i.e., the second television 700 (i.e., second terminal), to perform the home network telephony service according to an input of a user in steps 1311 (getTelephonyidentity) and 1313 (TV2’s SIP URI address) i.e., being sent to the second phone)); and sending, by the second phone, information with the session signaling comprising the address information of the second terminal itself to the first phone (Parag. [0027], Parag. [0132-0133], and Fig. 11; (The art teaches that the second mobile communication terminal (i.e., second phone) responds indicating that an environment setting for providing the home network telephony service has been completed to the first mobile communication terminal (i.e., first phone) in step 1319. A response message includes the SIP URI address of the second television 700 (i.e., second terminal). Accordingly, the first mobile communication terminal (i.e., first phone) transmits a call initiation request message to the first television 600 (i.e., first terminal) according to the home network telephone service in step 1321. The call initiation request message includes the SIP URI address of the second television 700 (i.e., second terminal), a type of call, and the value of the cookie for the call connection waiting of step 1315))), comprise: obtaining an address information of the second terminal itself (Parag. [0027], Parag. [0129], Parag. [0132], and Fig. 11; (The art teaches that the second mobile communication terminal (i.e., second phone) acquires the SIP URI address from a device, i.e., the second television 700 (i.e., second terminal), to perform the home network telephony service 
Maeng doesn’t explicitly disclose the information is proxy information, and that steps above comprise: picking out a video SDP and packaging it in the INVITE to initiate a calling signal toward the second terminal upon receiving the proxy request by the second phone; sending 200 OK to the second phone; sending the SDP proxy in 200 OK to the first phone by the second phone via session signaling.  
However, Aleixo Dinis Lopes discloses that the information is proxy information; and picking out a video SDP and packaging it in the INVITE to initiate a calling signal toward the second terminal upon receiving the proxy request by the second phone (Parag. [0068] and Parag. [0076]; (The art teaches that the standardized SIP and SDP protocols provide an application-layer control (signaling) protocol for creating, modifying, and terminating sessions with one or more participants. These sessions include Internet telephone calls, multimedia distribution, and multimedia conferences. SIP invitations (i.e.. SIP INVITE) used to create sessions carry session descriptions through SDP that allow participants to negotiate on a set of compatible media types. SIP makes use of elements called proxy servers to help route requests to the user's current location, authenticate and authorize users for services, implement provider call-routing policies, and provide features to users. SIP also provides a registration function that allows users to upload their current locations for use by proxy servers such the Communications Server)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Maeng to incorporate the teaching of Aleixo Dinis Lopes. This would be convenient to help route requests to the user's current location, authenticate and authorize users for services, implement provider call-routing policies, and provide features to users (Parag. [0076]).  
Nakamura discloses sending 200 OK to the second phone; sending the SDP proxy in 200 OK to the first phone by the second phone via session signaling (Parag. [0078], Parag. [0085-0086], and Fig. 1; (The art teaches sending a SIP 200 OK to a terminal. The art also teaches sending/receiving a SIP message (such as, e.g., 200 OK). (i.e., implementing 200 OK in the communication between terminals, as consistent with the applicant’s definition))).

  
Claim 6. 	Maeng in view of Aleixo Dinis Lopes and Nakamura discloses the method of claim 5, 
Maeng doesn’t explicitly disclose wherein the session signaling used by the second phone comprises an INFO signaling or the INVITE signaling. 
However, Aleixo Dinis Lopes discloses wherein the session signaling used by the second phone comprises an INFO signaling or the INVITE signaling (Parag. [0076]; (The art teaches that the standardized SIP and SDP protocols provide an application-layer control (signaling) protocol for creating, modifying, and terminating sessions with one or more participants. These sessions include Internet telephone calls, multimedia distribution, and multimedia conferences. SIP invitations (i.e.. SIP INVITE) used to create sessions carry session descriptions through SDP that allow participants to negotiate on a set of compatible media types. SIP makes use of elements called proxy servers to help route requests to the user's current location, authenticate and authorize users for services, implement provider call-routing policies, and provide features to users. SIP also provides a registration function that allows users to upload their current locations for use by proxy servers such the Communications Server)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Maeng to incorporate the teaching of Aleixo Dinis Lopes. This would be convenient to help route requests to the user's current location, authenticate and authorize users for services, implement provider call-routing policies, and provide features to users (Parag. [0076]).   
Claim 7. 	Maeng in view of Aleixo Dinis Lopes and Nakamura discloses the method of claim 5,  
Maeng further discloses wherein sending the session signaling that is sent from the second terminal to the first terminal upon receiving the information with the session signaling that is sent from the second terminal, which is sent from the second phone, by the first phone comprises: sending information to the first terminal upon receiving the protocol information that is sent from the second phone by the first phone (Parag. [0027], Parag. [0132-0133], and Fig. 11; (The art teaches that the second mobile communication terminal (i.e., second phone) responds indicating that an environment setting for providing the home network telephony service has been completed to the first mobile communication terminal (i.e., first phone) in step 1319. A response message includes the SIP URI address of the second television 700 (i.e., second terminal). Accordingly, the first mobile communication terminal (i.e., first phone) transmits a call initiation request message to the first television 600 (i.e., first terminal) according to the home network telephone service in step 1321. The call initiation request message includes the SIP URI address of the second television 700 (i.e., second terminal), a type of call, and the value of the cookie for the call connection waiting of step 1315))).  
Maeng doesn’t explicitly disclose that the information is proxy information; the protocol information is SDP information; and sending SDP information to the first terminal in the form of 200 OK.
However, Aleixo Dinis Lopes discloses that the information is proxy information (Parag. [0068] and Parag. [0076]; (The art teaches that the standardized SIP and SDP protocols provide an application-layer control (signaling) protocol for creating, modifying, and terminating sessions with one or more participants. These sessions include Internet telephone calls, multimedia distribution, and multimedia conferences. SIP invitations (i.e.. SIP INVITE) used to create sessions carry session descriptions through SDP that allow participants to negotiate on a set of compatible media types. SIP makes use of elements called proxy servers to help route requests to the user's current location, authenticate and authorize users for services, implement provider call-routing policies, and provide features to users. SIP also provides a registration function that allows users to upload their current locations for use by proxy servers such the Communications Server)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Maeng to incorporate the teaching of Aleixo Dinis Lopes. This would be convenient to help route requests to the user's current location, authenticate and authorize users for services, implement provider call-routing policies, and provide features to users (Parag. [0076]).
 protocol information is SDP information; and sending SDP information to the first terminal in the form of 200 OK (Parag. [0007], Parag. [0078], Parag. [0085-0086], and Fig. 1; (The art teaches establishing a signaling channel, and a call is set up between the first peer terminal and the second peer terminal. SDP information in the INVITE message is being implemented. The art teaches sending a SIP 200 OK to a terminal. The art also teaches sending/receiving a SIP message (such as, e.g., 200 OK). (i.e., implementing 200 OK in the communication between terminals, as consistent with the applicant’s definition))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Maeng in view of Aleixo Dinis Lopes to incorporate the teaching of Nakamura. This would be convenient for data transmission between two parties that are allowed to communicate with each other in a Quality of Service guaranteed (Parag. [0006]).

Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maeng et al. (US 2012/0013703) – Related art in the area of configuring High-Definition (HD) video telephony between computer devices, (Parag. [0054] and Fig. 3; Alice's TV 300 or an Alice's phone 301 recognizes through a configuration protocol that a telephony device is connected to a peer's phone. When it becomes certain that both users are using telephony, Alice's TV 300 or phone 301 requests information for accessing the peer's TV and, upon receiving the access information, directly connects to Bob's TV 303 by using the access information).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.T./Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442